DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on 29 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 September 2022.
Claims 1-20 are pending in the application.
Claims 1-16 are examined in the instant Office action.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear if SNPs are an exemplary or required limitation of claim 36.  For the purpose of examination, SNPs are interpreted to be an exemplary limitation of claim 36.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, the claims are drawn to methods.  The claim(s) recite(s) the judicial exceptions of obtaining genetic information, receiving a test dataset of genetic information from a subject, classifying genetic information, analyzing treatment response data, and recommending a product.  While the treatment data is analyzed, there is no active limitation of treating a subject.  Claims 3 and 8 recite mathematical algorithms for analyzing the data.  Claim 4 recites prediction of metastases.  Claims 5-7 and 16 recite the data types, conditions, and variables that are analyzed.  Claims 9-10 recite analyzing sequence data at different time points.  Claims 11-13 recite performing a mathematical algorithms on filaggrin repeat sequences.  This judicial exception is not integrated into a practical application because the algorithmic fact patterns recited in the instantly rejected claims are not analogous to any algorithmic fact pattern of claims cited in the MPEP Section 2016.04 that was found to be patent eligible. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (I.e. MPEP 2106.05) because the limitations outside the judicial exceptions of sequencing genetic information and using a spectrophotometer are routine and conventional in the prior art as demonstrated by the prior art documents of Benson [US Patent 2005/0221334] and Nistico et al. [US PGPUB 2013/0183673].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35 U.S.C. 103 Rejection #1:
Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson [US PGPUB 2005/0221334]. 
Claim 1 is directed towards a method for recommending beauty products for a subject.  The method comprises using a genetic analyzer tom generate subject genetic information.  The method comprises aggregating genetic information and cosmetic product response from a patient population.  The method comprises learning with a computer to generate at least one computer implemented classifier that predicts matching beauty products based on genetic information, beauty trend data, and cosmetic product response from a patient population.  The method comprises recommending one or more beauty products for the subject.
Claim 2 is further limiting wherein the product comprises a skin care product.
Claim 10 is further limiting wherein the response is taken at a plurality of time points.
Benson describe at paragraph [0004] that the invention is directed towards assessing therapeutic agents that include cosmetics.  Benson at paragraphs [0008]  and example 2 (e.g. paragraphs [0165] – [0173]) describes using a tape stripping method to collect nucleic acids from the skin and obtaining data for specific RNA markers using spectrometry and DNA sequencing machines, which reads on the first step.  Benson further describes at paragraph [0008] that the genetic information can be used for classification, monitoring disease severity and progression, treatment efficacy and predict the most beneficial treatment regimen, which reads on limitations of the three final steps.   Benson further describe using identified genes that are predictive of response to therapy.  Paragraph 72 of Benson teaches the use of skin care products.  Figure 2 of Benson teaches obtaining genetic information at a plurality of time points.  Benson at paragraph [0175] describe using statistical software packages for performing the statistical analysis where it is understood that the use of the software requires the use of a computer for performing the analysis.
Benson does not teach recommending the best product to the subject.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the analysis of Benson by recommending the product with the best treatment efficacy because it is obvious to try the product with the best result.

35 U.S.C. 103 Rejection #2:
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied to claims 1-2 and 10 above, in further view of Liang et al. [Hierarchical Bayesian Neural Network for Gene Expression Temporal Patterns, Stat Appl Genet Mol Biol, Sept 3, 2004, pages 1-24].
Claim 3 is further limiting comprising using SVM, nearest neighbor analysis, and cluster analysis.
Claim 8 is further limiting wherein pre-processing the data comprises transformation of the provided data into class-conditional probabilities.
Benson further describes at paragraphs [0173] - [0175] using a Bayesian framework to build predictive models of the genetic information.  
Benson suggest, but does not explicitly disclose wherein the classifier is an ANN or artificial neural network trained using a Bayesian framework.  
Liang et al. teach using Bayesian neural networks to analyze gene expression data to account for time course gene array data, which captures the dynamic feature of the gene expression patters using nearest neighbor analysis, see abstract.  Section 3.5 teaches SVM.  Section 3.1 teaches cluster analysis.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used Bayesian neural networks for classification as taught by Liang et al. for use in analyzing the gene expression data in the invention taught by Benson.  This is because Benson analyzes the gene expression data over time to predict responses to therapies.   Benson further teaches using a Bayesian statistical analysis in analyzing the expression data.  One of ordinary skill in the art would have recognized that applying the known method of using Bayesian neural networks for classifying expression data would have yielded predictable results.  Additionally, the person of ordinary skill in the art could have pursued the known potential solutions of using different Bayesian statistical analysis as described by Benson, wherein one of the statistical analysis methods could have been Bayesian neural networks with a reasonable expectation of success.

35 U.S.C. 103 Rejection #3:
Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied to claims 1-2 and 10 above, in further view of Kronthaler et al. [US PGPUB 2011/0044993 A1].
Claim 4 comprises predicting metastases.
Claim 5 lists the parameters of the study.
Claim 9 requires the sequence abundance data from a genetic loci in the DNA.
Benson teaches classification of beauty products, as discussed above.
Benson does not teach skin cancer.
The document of Kronthaler et al. studies a method for the prevention and treatment of cancer by inhibition of GPVI [title].  Paragraphs 3-4 teach that the study pertains to melanoma and the metastases of melanoma with the parameters for the analysis.  The genetic locus of interest is the location of the GPVI gene [abstract].
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the analysis of Benson by analyzing the products in comparison to skin cancer of Kronthaler et al. wherein the motivation would have been that skin cancer is a physiological negative side effect of the products put on the skin [paragraphs 3-4 of Kronthaler et al.].  There would have been a reasonable success ion combining Kronthaler et al. and Benson because the skin cancer analysis of Kronthaler et al. is robust and generally applicable to the beauty products of Benson.

35 U.S.C. 103 Rejection #4:
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied to claims 1-2 and 10 above, in further view of Nawana et al. [WO 2016/138337 A1].
Claim 14 is further limiting comprising collecting the sample orally.
Benson teaches classification of beauty products, as discussed above.
Benson does not teach oral collection of samples.
The document of Nawana et al. studies microbiome diagnostics [title].  Page 7 of Nawana et al. teaches that the study is applicable to skin disease.  The description of Figure 2 on page 16 of Nawana et al. teaches oral collection of samples.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the analysis of Benson by oral collection of samples of Nawana et al. wherein the motivation would have been that oral collection of samples is a non-invasive technique for analyzing properties of skin [description of Figure 2 on page 16 of Nawana et al.].

35 U.S.C. 103 Rejection #5:
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied to claims 1-2 and 10 above, in further view of Brooks et al. [US PGPUB 2006/0216237 A1].
Claim 15 is further limiting comprising using spectrophotometers.
Benson teaches classification of beauty products, as discussed above.
Benson does not teach using spectrophotometers.
The document of Brooks et al. studies inhibition of angiogenesis and tumor development by IGFP-4 [title].  Paragraph 51 of Brooks et al. teaches that the study is applicable to skin tumors.  Paragraph 96 of Brooks et al. teaches the use of spectrophotometers.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the analysis of Benson by use of spectrophotometers of Brooks et al. wherein the motivation would have been that a spectrophotometer is an additional experimental instrument useful for studying properties related to the skin [paragraphs 51 and 96 of Brooks et al.].

35 U.S.C. 103 Rejection #6:
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Brooks et al. as applied to claims 1-2, 10, and 15 above, in further view of Kronthaler et al. [US PGPUB 2011/0044993 A1].
Claim 16 is further limiting comprising identifying skin beauty in the form of skin tumors.
Benson and Brooks et al. make obvious classification of beauty products, as discussed above.
Benson and Brooks et al. do not teach skin tumors.
The document of Kronthaler et al. studies a method for the prevention and treatment of cancer by inhibition of GPVI [title].  Paragraphs 3-4 teach that the study pertains to melanoma and the metastases of melanoma with the parameters for the analysis.  The genetic locus of interest is the location of the GPVI gene [abstract].
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the analysis of Benson and the spectrophotometer of Brooks et al. by analyzing the products in comparison to skin cancer of Kronthaler et al. wherein the motivation would have been that skin cancer is a physiological negative side effect of the products put on the skin [paragraphs 3-4 of Kronthaler et al.].  There would have been a reasonable success ion combining Kronthaler et al. and Benson because the skin cancer analysis of Kronthaler et al. is robust and generally applicable to the beauty products of Benson.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

	Conclusion
	No claim is allowed.
	Claim 6 is free of the prior art because the prior art does not teach applying the detailed analysis to a single disseminated cell.
Claim 7 is free of the prior art because the prior art does not teach the analysis applied to all of the lifestyle habits listed in combination.
Claims 11-13 are free of the prior art because the prior art does not teach applying the classification analysis to profilaggrin and filaggrin repeat units.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1672                                                                                                                                                                                             	6 November 2022